Exhibit EMPLOYMENT AGREEMENT This Employment Agreement(this “Agreement”) is made as of December 14, 2009, by and between First Solar, Inc., a Delaware corporation having its principal office at 350 West Washington Street, Suite 600, Tempe, Arizona 85281 (hereinafter, “Employer”) and T.L. Kallenbach (hereinafter, “Employee”). WITNESSETH: WHEREAS, Employer and Employee wish to enter into an agreement relating to the employment of Employee by Employer. NOW, THEREFORE, in consideration of the foregoing premises, and the mutual covenants, terms and conditions set forth herein, and intending to be legally bound hereby, Employer and Employee hereby agree as follows: ARTICLE I.Employment 1.1Term; At-Will Nature of Employment.The term of this Agreement (the “Term”) shall commence as of December 14, 2009(the “Start Date”) and shall end on the date Employee’s employment with Employer terminates for any reason.As of the Start Date, Employer shall employ Employee as a full-time, at-will employee, and Employee shall accept employment with Employer as a full-time, at-will employee.Employer or Employee may terminate this Agreement at any time and for any reason, with or without cause and with or without notice, subject to the provisions of this Agreement. 1.2Position and Duties of Employee.Employer hereby employs Employee in the initial capacity of Executive Vice President, Marketing and Product Management for Employerand Employee hereby accepts such position.In this position, Employee initially shall report to Employer’s Chief Executive Officer (the“Supervisor”).Employee agrees to diligently and faithfully perform such duties as may from time to time be assigned to Employee by the Supervisor, consistent with Employee’s position with Employer.Employee recognizes the necessity for established policies and procedures pertaining to Employer’s business operations, and Employer’s right to change, revoke or supplement such policies and procedures at any time, in Employer’s sole discretion.Employee agrees to comply with such policies and procedures, including those contained in any manuals or handbooks, as may be amended from time to time in the sole discretion of Employer.Employee shall be based in Tempe, AZ but shall be required to travel to such locations as shall be required to fulfill the responsibilities of her position. 1.3No Salary or Benefits Continuation Beyond Termination.Except as may be required by applicable law or as otherwise specified in this Agreement, or the Change in Control Severance Agreement between Employer and Employee dated as of the date hereof or as may be amended from time to time (the “Change in Control Agreement”), Employer shall not be liable to Employee for any salary or benefits continuation beyond the date of Employee’s cessation of employment with Employer. 1.4Termination of Employment.Employee’s employment with Employer shall terminate upon the earliest of:(a) Employee’s death; (b) unless waived by Employer, Employee’s “Disability”, (which for purposes of this Agreement, shall mean either a physical or mental condition (as determined by a qualified physician mutually agreeable to Employer and Employee) which renders Employee unable, for a period of at least six (6) months, effectively to perform the obligations, duties and responsibilities of Employee’s employment with Employer); (c) the termination of Employee’s employment by Employer for Cause (as hereinafter defined);(d) Employee’s resignation; and (e) the termination of Employee’s employment by Employer without Cause.As used herein, “Cause” shall mean Employer’s good faith determination of:(i)Employee’s dishonest, fraudulent or illegal conduct relating to the business of Employer; (ii)Employee’s willful breach or habitual neglect of Employee’s duties or obligations in connection with Employee’s employment;(iii) Employee’s misappropriation of Employer funds; (iv)Employee’s conviction of a felony or any other criminal offense involving fraud or dishonesty, whether or not relating to the business of Employer or Employee’s employment with Employer; (v) Employee’s excessive use of alcohol; (vi) Employee’s unlawful use of controlled substances or other addictive behavior; (vii)Employee’s unethical business conduct; (viii)Employee’s breach of any statutory or common law duty of loyalty to Employer; or (ix)Employee’s material breach of this Agreement, the Non-Competition and Non-Solicitation Agreement between Employer and Employee entered into on the date hereof or as may be amended from time to time (the “Non-Competition Agreement”), the Confidentiality and Intellectual Property Agreement between Employer and Employee entered into on the date hereof or as may be amended from time to time (the “Confidentiality Agreement”) or the Change in Control Agreement.Upon termination of Employee’s employment with Employer for any reason, Employee will promptly return to Employer all materials in any form acquired by Employee as a result of such employment with Employer, and all property of Employer. 1.5Severance Payments and Vacation Pay. (a)Vacation Pay in the Event of a Termination of Employment.In the event of the termination of Employee’s employment with Employer for any reason, Employee shall be entitled to receive, in addition to the Severance Payments described in Section 1.5(b) below, if any, the dollar value of any earned but unused (and unforfeited)vacation.Such dollar value shall be paid to Employee within fifteen (15) days following the date of termination of employment. (b)Severance Payments in the Case of a Termination Without Cause. (i)Severance Payments.If Employee’s employment is terminated by Employer without Cause then, subject to (A) the Change in Control Agreement, (B) Employee’s satisfaction of the Release Condition described in Section 1.5(b)(ii) below, and (C) Employee’s mitigation obligation described in Section 1.5(b)(iii) below, Employee shall be entitled to continuation of Employee’s Base Salary (as defined in Section 2.2) (such salary continuation, the “Severance Payments”) for a period of 12 months (which period shall commence on the thirty-sixth (36th) day following the date employment terminates) in accordance with Employer’s regular payroll practices and procedures. (ii)Release Condition.Notwithstanding anything to the contrary herein, no Severance Payments shall be due or made to Employee hereunder unless (i) Employee shall have executed and delivered a general release in favor of Employer and its affiliates, (which release shall be submitted to Employee for her review by the date of Employee’s termination of employment (or shortly thereafter), be substantially in the form of the Separation Agreement and Release attached hereto as Exhibit A and otherwise be satisfactory to Employer) and (ii) the Release Effective Date shall have occurred on or before the thirty-sixth (36th) day following the date employment terminates.The “Release Effective Date” shall be the date the general release becomes effective and irrevocable. (c)Medical Insurance.If Employee’s employment is terminated by Employer without Cause, Employer will provide or pay the cost of continuing the medical coverage provided by Employer to Employee and her dependents during her employment at the same or a comparable coverage level, for a period beginning on the date of termination and ending on the earlier of (i) the date that is twelve (12) months following such termination and (ii) the date that Employee is covered under a medical benefits plan of a subsequent employer.Employee agrees to make a timely COBRA election, to the extent requested by Employer, to facilitate Employer’s provision of continuation coverage.Except as permitted by Section 409A (as defined below), the continued benefits provided to Employee pursuant to this Section 1.5(c) during any calendar year will not affect the continued benefits to be provided to Employee pursuant to this Section 1.5(c) in any other calendar year. (d)Equity Award Vesting. (i)Vesting Acceleration.In the event of (A) the termination of Employee’s employment with Employer due to Employee’s death, (B) the termination of Employee’s employment with Employer due to Disability, or (C) the termination of Employee’s employment by Employer without Cause, the Employee shall on the date of such termination of employment immediately receive an additional twelve (12) months’ vesting credit with respect to the stock options, stock appreciation rights, restricted stock and other equity or equity-based compensation of Employer granted to Employee in the course of her employment with Employer. (ii)Effect of Vesting.The shares of Employer underlying any restricted stock units that become vested pursuant to this Section 1.5(d) shall be payable on the vesting date.Any of Employee’s stock options and stock appreciation rights that become vested pursuant to this Section 1.5(d) shall be exercisable immediately upon vesting.Employee will have one (1) year and ninety (90) days after termination of employment without Cause, death or Disability to exercise any vested stock options or other equity compensation, provided, that, if during such period Employee is under any trading restriction due to a lockup agreement or closed trading window such period shall be tolled during the period of such trading restriction, and provided, further, that in no event shall any stock option or stock appreciation right continue to be exercisable after the original expiration date of such stock option or stock appreciation right. (iv)Conflict with Award Agreement.In the event the terms of this Agreement are contrary to or conflict with the terms of any document or agreement addressing Employee’s stock options, restricted stock, restricted stock units or any other equity compensation, the terms of this Agreement shall govern and control. ARTICLE II.Compensation 2.1Sign-On Bonus.Employer shall pay Employee $150,000 on the first pay date following the Start Date as a one-time sign-on bonus.If Employee’s employment terminates for any reason, Employer shall have the complete discretion to recoup the sign on bonus and Employee hereby agrees to repay the sign on b. 2.2Base Salary.Employee shall be compensated at an annual base salary of $350,000 (the “Base Salary”) while Employee is employed by Employer under this Agreement, subject to such annual increases that Employer may, in its sole discretion, determine to be appropriate.Such Base Salary shall be paid in accordance with Employer’s standard policies and shall be subject to applicable tax withholding requirements. 2.3Annual Bonus Eligibility.Employee shall be eligible to participate in Employer’s annual bonus program under which Employee’s target bonus shall equal sixty percent (60%) of Employee’s Base Salary.Payment of any bonus shall depend upon individual and company performance, all as determined by Employer in its sole discretion.The terms of the annual bonus program shall be developed by Employer and communicated to Employee as soon as practicable after the beginning of each year. 2.4Benefits; Vacation.Employee shall be eligible to receive all benefits as are available to similarly situated employees of Employer generally, and any other benefits that Employer may, in its sole discretion, elect to grant to Employee from time to time.In addition, Employee shall be entitled to four (4) weeks paid vacation per year, which shall be pro-rated for the first partial year of employment and shall accrue in accordance with Employer’s policies applicable to similarly situated employees of Employer. 2.5Reimbursement of Business Expenses.Employee may incur reasonable expenses in the course of employment hereunder for which Employee shall be eligible for reimbursement or advances in accordance with Employer’s standard policy therefor. 2.6Equity Grants.Subject to approval of the Compensation Committee of the Board and Employee’s execution of documents reasonably requested by the Company in relation to your grant, Employer shall grant to Employee under Employer’s 2006 Omnibus Incentive Compensation Plan a one-time hiring grant of a number of restricted stock units valued at $2,100,000 on the date of grant, which shall vest, contingent on continued employment, in accordance with the terms of the restricted stock unit grant at the rate of 20%, 20%, 20% and 40% on each of the anniversaries of the date of grant.Subject to approval of the Compensation Committee of the Board, Employee shall be eligible for future equity grants and other long-term incentives. ARTICLE III.Absence of Restrictions 3.1Employee hereby represents and warrants to Employer that Employee has full power, authority and legal right to enter into this Agreement and to carry out all obligations and duties hereunder and that the execution, delivery and performance by Employee of this Agreement will not violate or conflict with, or constitute a default under, any agreements or other understandings to which Employee is a party or by which Employee may be bound or affected, including any order, judgment or decree of any court or governmental agency.Employee further represents and warrants to Employer that Employee is free to accept employment with Employer as contemplated herein and that Employee has no prior or other obligations or commitments of any kind to any person, firm, partnership, association, corporation, entity or business organization that would in any way hinder or interfere with Employee’s acceptance of, or the full performance of, Employee’s duties hereunder. ARTICLE IV.Miscellaneous 4.1Withholding.Any payments made under this Agreement shall be subject to applicable federal, state and local tax reporting and withholding requirements. 4.2Governing Law.This Agreement shall be governed by and construed and enforced in accordance with the laws of the State of Delaware without reference to the principles of conflicts of laws.Any judicial action commenced relating in any way to this Agreement including the enforcement, interpretation or performance of this Agreement, shall be commenced and maintained in a court of competent jurisdiction located in Maricopa County, Arizona.In any action to enforce this Agreement, the prevailing party shall be entitled to recover its litigation costs, including its attorneys’ fees.The parties hereby waive and relinquish any right to a jury trial and agree that any dispute shall be heard and resolved by a court and without a jury.The parties further agree that the dispute resolution, including any discovery, shall be accelerated and expedited to the extent possible.Each party’s agreements in this Section 4.2 are made in consideration of the other party’s agreements in this Section 4.2, as well as in other portions of this Agreement. 4.3No Waiver.The failure of Employer or Employee to insist in any one or more instances upon performance of any terms, covenants and conditions of this Agreement shall not be construed as a waiver or relinquishment of any rights granted hereunder or of the future performance of any such terms, covenants or conditions. 4.4Notices.All notices, requests, demands and other communications hereunder shall be in writing and shall be deemed to have been duly given if personally delivered, delivered by facsimile transmission or by courier or mailed, registered or certified mail, postage prepaid as follows: If to Employer:First
